COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
                                                              No. 08-15-00347-CR
 EX PARTE: CESAR CORDERO,                      §
                                                                 Appeal from the
                             Appellant.        §
                                                               120th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                           (TC# 20110D05095-120-01)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
May 29, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before May 29, 2016.

       IT IS SO ORDERED this 14th day of April, 2016.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.